Motion Denied and Order filed May 12, 2015




                                                           In The

                                Fourteenth Court of Appeals
                                                     ____________

                                               NO. 14-14-00792-CV
                                                     ____________

                                     KHALED ALATTAR, Appellant

                                                            V.

                                    KAY HOLDINGS, INC., Appellee


                               On Appeal from the 113th District Court
                                       Harris County, Texas
                                 Trial Court Cause No. 2012-54501

                                                      ORDER

           Appellant has filed a motion to file an appendix containing documents filed
under seal in the trial court. The motion is denied.1

           However, appellant is correct that the clerk’s record filed in this court does
not contain certain documents filed under seal in the trial court. Accordingly, we
enter the following order.


1
    Rule 9.2(c) applies only to attorney in civil cases.
      The Harris County District Clerk is directed to file, under seal, a
supplemental clerk’s record within ten days of the date of this order containing the
following:

      1) Exhibit B – KAY HOLDINGS 109-124
      2) Exhibit C – Deposition of Robert Wheat (November 19, 2013)
      3) Exhibit D – KAY HOLDINGS 108
      4) Exhibit E – KAY HOLDINGS 221-222
      5) Exhibit F –CASEY 4794
      6) Exhibit K – Excerpts from Deposition of Kevan Casey (August 26, 2013)
      7) Exhibit O – KAY HOLDINGS 125-127
      8) The trial court’s order sealing these records
      9) Any order reflecting the parties and/or their counsel who are allowed
          access to view the sealed record.

      If the omitted item(s) are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item(s) is not a part of the case file.



                                  PER CURIAM